Citation Nr: 0938412	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  04-37 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral 
chondromalacia patella and a meniscal tear of the right knee 
(knee disorder), to include as secondary to service-connected 
bilateral metarsalgia, status post fractures of the feet 
(foot disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1997 to April 
1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The Veteran attended a hearing before the 
undersigned in September 2005.  The appeal was remanded for 
additional development in January 2007.


FINDING OF FACT

The competent medical evidence shows that the Veteran's 
bilateral chondromalacia patella and a meniscal tear of the 
right knee are related to bilateral metarsalgia, status post 
fractures of the feet.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
bilateral chondromalacia patella and a meniscal tear of the 
right knee are secondary to service-connected  bilateral 
metarsalgia, status post fractures of the feet.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that a knee disorder is related to a 
service-connected foot disorder.



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the Board 
is granting service connection.  Thus, no further discussion 
of the VCAA is required.

Service Connection

The Veteran seeks service connection for a knee disorder.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is at an approximate balance and the appeal will be 
allowed.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the Veteran presently has the same condition.  Service 
connection may be granted when a disease manifests itself 
during service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the Veteran's present condition.  38 
C.F.R. § 3.303, see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Service connection may also be 
granted for any disability which is proximately due to a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The evidence in the claims file includes VA and private 
medical records, service treatment records, and VA 
examinations.  The Veteran has a current diagnosis of 
bilateral chondromalacia patella and a torn right meniscus, 
as reflected in private and VA medical records.  At a June 
2009 VA examination, the Veteran reported problems with his 
knees since 2002-03.  Symptoms included pain, stiffness, 
weakness, locking, effusions, tenderness, and limitation of 
motion.  The examiner found that the evidence shows that the 
Veteran's current knee disabilities developed as a result of 
the service-connected foot fractures. 
 
As the Veteran has a current diagnosis, the remaining 
question is whether there is evidence of a relationship 
between the current disability and service-connected diabetes 
mellitus.  See Allen, supra.  The June 2009 VA examination 
report provides such evidence, as the provider clearly stated 
that the evidence shows that the Veteran's current knee 
disabilities developed as a result of the service-connected 
foot fractures.  There is no evidence in the file which 
refutes this conclusion or is otherwise unfavorable to the 
Veteran's claim.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim; 
however, such development would not materially assist the 
Board in this determination.  Under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  As a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for bilateral 
knee disabilities will be granted.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996). 

ORDER

Service connection for bilateral chondromalacia patella and a 
meniscal tear of the right knee is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


